Case: 14-15449    Date Filed: 11/19/2015   Page: 1 of 9


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15449
                        Non-Argument Calendar
                      ________________________

                       Agency No. A073-178-928



BEN JIAN CHEN,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (November 19, 2015)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-15449     Date Filed: 11/19/2015   Page: 2 of 9


      Ben Jian Chen, a Chinese citizen, petitions for review of a decision of the

Board of Immigration Appeals (“BIA”) that affirmed an Immigration Judge’s

(“IJ”) denial of his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). Mr. Chen argues only that he

properly established a well-founded fear of persecution on account of his practice

of Falun Gong, which he began after he came to the United States. After careful

consideration of the briefs and the record, we deny the petition.

                                          I.

      In 1993, Mr. Chen entered the United States from China and then sought

asylum. His asylum application apparently lay dormant for over a decade. In

2005, he was charged with removability under the Immigration and Nationality

Act (“INA”) § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), and ordered to appear

for removal proceedings. Mr. Chen amended his asylum application in 2006 and

conceded removability as charged but affirmed his pursuit of asylum, withholding

of removal, and CAT protection. In 2013, Mr. Chen again amended his asylum

application to assert that he had a well-founded fear of persecution based on his

practice of Falun Gong, a spiritual practice banned in China.

      In support of his application, Mr. Chen submitted evidence of his Falun

Gong practice. This evidence showed that in 2011 he began practicing Falun Gong

to improve his health. He engaged in the practice at home by himself and, about


                                          2
               Case: 14-15449     Date Filed: 11/19/2015   Page: 3 of 9


once or twice per week, would meet with others to practice Falun Gong in a public

park. Mr. Chen also handed out materials about Falun Gong to passersby once per

week.

        Mr. Chen also submitted evidence of possible mistreatment he believes he

would suffer were he to return to China. The evidence shows that neighbors from

Mr. Chen’s home village observed Mr. Chen practicing Falun Gong in the United

States and relayed this information to Chinese officials. Then, in August 2012,

Chinese government officials visited Mr. Chen’s mother in China. The officials

told her that they knew about Mr. Chen’s Falun Gong activities. They warned that

Mr. Chen’s conduct was a serious criminal act and demanded that his mother urge

him to stop his involvement with Falun Gong and return to China for punishment.

They further warned that if Mr. Chen disobeyed government orders, he would be

“punished more severely.” Admin. R. at 303-304. Specifically, Mr. Chen would

be sentenced to prison where he would “lose personal freedom.” Id. The

government officials followed-up with a letter to Mr. Chen’s mother reiterating

these warnings. Neither the oral threats nor the written warning identified any

specific punishment except for detention, and neither specified how long Mr. Chen

would be detained if caught.

        After an evidentiary hearing, the IJ denied Mr. Chen’s application for

asylum, withholding of removal, and CAT protection. The IJ found that Mr. Chen


                                           3
              Case: 14-15449     Date Filed: 11/19/2015   Page: 4 of 9


failed to establish past persecution, relying on Mr. Chen’s admission that he never

practiced Falun Gong in China and thus was never mistreated in China on account

of his Falun Gong practices. The IJ also found Mr. Chen’s testimony incredible

and unreliable and held that he failed to establish a well-founded fear of future

persecution. Because Mr. Chen failed to establish a well-founded fear of

persecution, the IJ denied his application for asylum and withholding of removal.

And because Mr. Chen introduced no evidence that he would be tortured in China

if removed there, the IJ denied his request for CAT relief as well. Mr. Chen

appealed to the BIA.

      The BIA presumed Mr. Chen’s credibility but nonetheless found, on de novo

review, that he had failed to demonstrate a well-founded fear of future persecution.

In particular, the BIA concluded that the threats to Mr. Chen’s freedom, delivered

through his mother in China, were insufficient to meet his burden of showing he

harbored a well-founded fear of persecution. For this reason, the BIA determined

he was ineligible for asylum. Because the BIA found Mr. Chen failed to satisfy the

lower burden of proof for asylum based on Falun Gong-related mistreatment, the

BIA concluded that he also failed to satisfy the higher burden of proof for




                                          4
                Case: 14-15449       Date Filed: 11/19/2015       Page: 5 of 9


withholding of removal on this basis. For these reasons, the BIA dismissed Mr.

Chen’s appeal. 1

       Mr. Chen petitions this Court for review of the BIA’s decision.

                                               II.

       “We review only the BIA’s decision, except to the extent that it expressly

adopt[s] the IJ’s opinion or reasoning.” Shi v. U.S. Att’y Gen., 707 F.3d 1231,

1234 (11th Cir. 2013) (internal quotation marks omitted) (alteration in original).

Here, the BIA did not expressly adopt the IJ’s opinion or reasoning, so we review

the BIA’s decision only.

       “We review a factual determination that an alien does not have a well-

founded fear of persecution under the substantial evidence test.” Id. “Thus, we

must affirm if the BIA’s decision is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. (internal quotation

marks and citation omitted). “Under the substantial evidence test, we view the

record evidence in the light most favorable to the agency’s decision and draw all

reasonable inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d
1022, 1027 (11th Cir. 2004) (en banc). In order to conclude that a finding of fact

should be reversed, we must determine that the record compels reversal. Id.

       1
         The BIA did not address Mr. Chen’s request for CAT relief because, although he made a
passing reference to CAT in his appeal, he did not contest the IJ’s denial of his request for CAT
relief. Mr. Chen also failed to argue he suffered past persecution, so the BIA did not consider
that issue either.
                                               5
              Case: 14-15449     Date Filed: 11/19/2015      Page: 6 of 9


                                         III.

      To qualify for asylum, an applicant must establish that he has a well-founded

fear that he will be persecuted on account of a protected ground in the Immigration

and Nationality Act. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230-31 (11th

Cir. 2005). A petitioner must establish either past persecution or a reasonable

possibility that he will be singled out for future persecution. Djonda v. U.S. Att’y

Gen., 514 F.3d 1168, 1174 (11th Cir. 2008). Because Mr. Chen does not argue he

suffered past persecution, we must consider whether the record compels a finding

that Mr. Chen harbors a well-founded fear of future persecution.

      “‘Persecution’ is an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation, and . . . mere harassment does not

amount to persecution.” Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1353

(11th Cir. 2009) (internal quotation marks omitted) (quoting Sepulveda, 401 F.3d

at 1231). “To establish a ‘well-founded fear,’ [Mr. Chen] must demonstrate that

his fear is both subjectively genuine and objectively reasonable.” Zheng, 451 F.3d

at 1291. Mr. Chen demonstrated that he subjectively feared future persecution,

averring that if he were to return to China, he would continue practicing Falun

Gong and believed he would be jailed, beaten, and lose “personal freedom.”

Admin. R. at 304. The BIA assumed that Mr. Chen was credible for purposes of

its analysis, so we do as well. See Shi, 707 F.3d at 1234.


                                          6
              Case: 14-15449     Date Filed: 11/19/2015      Page: 7 of 9


      The record is insufficient, however, to compel a finding that his fear of

persecution was objectively reasonable. Even considering the evidence

cumulatively as we must, De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1008

(11th Cir. 2008), we are not compelled to characterize Mr. Chen’s threatened

mistreatment as “persecution.” According to Mr. Chen, after government officials

in China learned of his Falun Gong activities, they verbally questioned his mother

about them. They told her to urge Mr. Chen to return to China to accept a

punishment, and they followed-up with a letter to his mother warning that if he

failed to return, he would “suffer serious consequences” and would be “stringently

punished and jailed.” Admin. R. at 326. The threats do not specify the type or

degree of punishment or the length of detention. This verbal harassment and threat

of detention, although harrowing, does not constitute persecution. See Djonda, 514
F.3d at 1171, 1174 (holding that evidence that petitioner was beaten, kicked, and

detained for 36 hours by police, made to drink unclean liquid, and released with a

warning that the next time he was arrested he would “rot in jail,” did not compel

the conclusion that the petitioner suffered persecution); Zheng v. U.S. Att’y Gen.,

451 F.3d 1287, 1290-91 (11th Cir. 2006) (holding that a short period of detention,

during which time the petitioner was forced to watch anti-Falun Gong reeducation

videos, stand in the sun for two hours, and pledge to stop practicing Falun Gong,

was insufficient to compel a finding of past persecution).


                                          7
                Case: 14-15449      Date Filed: 11/19/2015      Page: 8 of 9


       In addition to the threats of imprisonment noted above, which alone are

insufficient to amount to persecution, Mr. Chen relies on evidence in annual

reports issued by the United States Department of State that the Chinese

government has engaged in a harsh and comprehensive campaign against Falun

Gong. The State Department has recognized that Falun Gong practitioners, among

others, have been “targeted for arbitrary arrest, detention, and harassment.” U.S.

Dep’t of State, Country Reports on Human Rights Practices for 2009, China

(“2009 Human Rights Report”).2 But the State Department also has noted that it

was “Falun Gong members identified by the government as ‘core leaders’ [who]

were singled out for particularly harsh treatment.” Id. According to the 2009

Human Rights Report, “[m]ost practitioners . . . were punished administratively.”

Id. Mr. Chen does not argue that he is a core leader in Falun Gong who might be

subjected to treatment amounting to persecution. Thus, this report does not tip the

scales in favor of compelling a finding that Mr. Chen’s fear of persecution is

objectively reasonable. See Zheng, 451 F.3d at 1291 (considering a country report

on abuses against Falun Gong practitioners in China in concluding that substantial

evidence supported denial of asylum for practitioner who was detained for five

days). Mr. Chen’s concern for his freedom to practice Falun Gong in China, no



       2
      Mr. Chen does not direct the Court to any specific State Department report, but the 2009
Human Rights Report appears in the administrative record.
                                              8
              Case: 14-15449     Date Filed: 11/19/2015     Page: 9 of 9


matter how sincere, does not compel us to find that Mr. Chen harbors an

objectively reasonable, well-founded fear of persecution.

      Because Mr. Chen is unable to establish a claim of asylum based on his fear

of persecution for his Falun Gong practices, Mr. Chen also fails to establish

eligibility for withholding of removal on this basis. See Sepulveda, 401 F.3d at

1232-33 (noting that the “more likely than not” standard—the standard for proving

a threat to life or freedom to warrant withholding of removal—is more stringent

than the standard for asylum). On appeal, Mr. Chen advances no argument about

the denial of relief under CAT and thus has abandoned that issue. Sepulveda, 401
F.3d at 1228 n.2.

                                        IV.

      For the foregoing reasons, Mr. Chen’s petition is denied.

      PETITION DENIED.




                                         9